Order entered on December 27,1960, granting defendants’ motion to strike, as sham, from the third amended complaint, all references to an alleged oral agreement, unanimously reversed, on the law, with $20 costs and disbursements to plaintiffs-appellants, and motion denied, with $10 costs. The allegations attacked are not sham within the meaning of rule 103 of the Rules of Civil Practice. On the other hand, the court does not pass on the sufficiency or admissibility of such matter. Concur — Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.